        Case 1:21-cv-00058-CL       Document 10   Filed 04/16/21   Page 1 of 20




Sara Ghafouri, OSB #111021
Lawson E. Fite, OSB #055573
American Forest Resource Council
700 N.E. Multnomah, Suite 320
Portland, Oregon 97232
Telephone: (503) 222-9505
Fax: (503) 222-3255
Email: sghafouri@amforest.org
Email: lfite@amforest.org

Attorneys for Proposed Defendant-Intervenors


                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                   MEDFORD DIVISION

KLAMATH-SISKIYOU WILDLANDS
CENTER, OREGON WILD, and CASCADIA                   Civil No. 1:21-cv-00058-CL
WILDLANDS,
                                                    MOTION TO INTERVENE AND
       Plaintiffs,                                  MEMORANDUM IN SUPPORT
                     vs.

UNITED STATES FISH AND WILDLIFE
SERVICE,

       Defendant,
                       and

BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware Limited Liability Corporation, and
TIMBER PRODUCTS COMPANY, an Oregon
Corporation.

       Proposed Defendant-Intervenors.
       ___________________________




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT
          Case 1:21-cv-00058-CL        Document 10        Filed 04/16/21     Page 2 of 20




                                      LR 7-1(A) CERTIFICATION

        Proposed defendant-intervenors Boise Cascade Wood Products LLC, and Timber

Products Company, by counsel, hereby certifies that undersigned counsel conferred with counsel

for plaintiffs and counsel for Federal Defendant on April 14, 2021. Plaintiffs take no position on

the motion and Federal Defendant does not oppose the motion to intervene.

                                             MOTION

        Pursuant to Fed. R. Civ. P. 24, Boise Cascade Wood Products LLC, and Timber Products

Company (Proposed Intervenors), respectfully move to intervene as defendants in this case

challenging the U.S. Fish and Wildlife Service’s July 24, 2020 Biological Opinion analyzing the

impacts of the Bear Grub Vegetation Management Project and the Round Oak Forest

Management Project on the northern spotted owl, a species listed under the Endangered Species

Act.

        The Court should grant intervention of right because Proposed Intervenors satisfy all four

intervention factors. This motion is timely since plaintiffs recently filed their complaint on

January 14, 2021, and Federal Defendant filed its Answer on April 2, 2021. Proposed

Intervenors have a significant protectable interest in the litigation because they have either been

awarded or are the high bidder (and will be awarded) the timber sale contracts associated with

implementing portions of the Bear Grub and Round Oak Projects. Proposed Intervenors’

interests will be adversely affected if plaintiffs are successful in vacating the 2020 Biological

Opinion. Finally, Federal Defendant does not adequately represent Proposed Intervenors in this

litigation.

        In the alternative, the Court may also grant permissive intervention because Proposed

Intervenors’ claims and defenses share common questions of law and fact with the main action.




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 1
         Case 1:21-cv-00058-CL         Document 10       Filed 04/16/21     Page 3 of 20




       This motion is supported by the accompanying memorandum, the Declaration of Mark

Nystrom, the Declaration of Jeremy Wuerfel, and a proposed answer.

             MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE

I.     INTRODUCTION

       Pursuant to Fed. R. Civ. P. 24, Boise Cascade Wood Products, L.L.C. (Boise Cascade)

and Timber Products Company (Timber Products) (collectively, Proposed Intervenors)

respectfully move to intervene as defendants. At issue in this litigation is the U.S. Fish and

Wildlife Service’s (FWS) July 24, 2020 Biological Opinion (2020 BiOp) for the Bear Grub

Vegetation Management Project (Bear Grub Project) and the Round Oak Forest Management

Project (Round Oak Project).

       The Bear Grub Project is located in the Bureau of Land Management (BLM) Medford

District (Ashland Field Office), just south of Jacksonville and east of Ruch in Jackson County,

Oregon. Bear Grub Environmental Assessment (EA) at 4.1 The project consists of commercial

and non-commercial treatments within the Harvest Land Base (HLB), Late-Successional Reserve

Dry (LSR-Dry), District-Designated Reserves, and Riparian Reserve-Dry land use allocations.

Id. The project has four purposes and needs: (1) implement commercial timber harvest to

contribute to the Allowable Sale Quantity (ASQ) required under the 2016 Record of Decision

/Resource Management Plan (ROD/RMP) management direction; (2) implement integrated

vegetation management in LSR-Dry land use allocation; (3) implement thinning in Riparian

Reserve-Dry land use allocation within Class I and II Subwatersheds; and (4) modify the fuel

profile to reduce fire behavior and intensity. Bear Grub EA at 7-8.



1
 The Bear Grub EA is available at
https://eplanning.blm.gov/public_projects/1501673/200337780/20019679/250025883/Bear%20
Grub%20EA%20and%20Appendices_6-15-2020.pdf.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 2
         Case 1:21-cv-00058-CL          Document 10     Filed 04/16/21     Page 4 of 20




       Proposed Intervenor Timber Products was the high bidder for the Bear Grub Timber Sale,

which will implement a 702-acre commercial portions of the project. Wuerfel Decl. ¶ 23.

Timber Products is a family-owned business headquartered in Springfield, Oregon, producing

high-end hardwood plywood and high-grade softwood products. Id. ¶ 4. Timber Products

specializes in producing wood panels and veneers, which are applied to wall panels, furniture,

cabinets, and musical instruments. Id. ¶ 5. Timber Products has a veneer mill in Yreka,

California; a particle board plant and hardwood plywood facility in Medford, Oregon; a plywood

facility in Grant Pass, Oregon; a “Spectrum” facility in White City, Oregon; and a particle

facility in Sutter Creek, California. Id. ¶¶ 8-12. Overall, Timber Products employs about 1,229

workers company-wide, with 800 employees located in Southern Oregon. Id. ¶ 15.

       To date, the BLM has not provided a response to administrative protests to the Bear Grub

Timber Sale Decision Record and, consistent with BLM policy, the agency has not officially

awarded Timber Products the contract. Id. ¶ 23. The timber sale will generate approximately

12.027 million board feet (MMBF) and the harvest activities will take place over a 36-month

period. Id. ¶¶ 21-22. Once awarded the contact, Timber Products will pay the government

$1,085,651.20, and this money will fund vital public services in Jackson County pursuant to the

governing statute, the O&C Act.2 Id. ¶ 23; 43 U.S.C. § 2605(a) (providing that 50% of timber

sale revenue is distributed to counties).

       The Round Oak Project is located in the BLM Medford District (Butte Falls Field

Office), within the South Fork Rogue River and Beaver Dam Creek sub-watersheds in Jackson




2
 Oregon and California Railroad and Coos Bay Wagon Road Grant Lands Act of 1937, 43
U.S.C. §§ 2601-2606.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 3
         Case 1:21-cv-00058-CL           Document 10    Filed 04/16/21     Page 5 of 20




County, Oregon. Round Oak Project EA at 1.3 The project’s purposes and needs is to conduct

timber harvest within the selected stands in the HLB land use allocation to produce timber to

contribute to the attainment of the declared ASQ for the Medford Sustained Yield Unit (SYU) in

fiscal years 2020 and 2021 and “[t]o treat natural hazardous fuels within the selected stands in

the planning area to reduce wildfire hazard and increase fire resistance in those stands.” Round

Oak EA at 3.

       Proposed Intervenor Boise Cascade was awarded the timber sale contracts for the

Ranchero Timber Sale and Lodgepole Timber Sale on April 14, 2021. Nystrom Decl. ¶¶ 13, 22.

Boise Cascade is headquartered in Boise, Idaho and manufactures various wood products,

including engineered wood products (EWP), plywood and ponderosa pine lumber. Id. ¶ 4. In

Western Oregon, Boise Cascade owns and operates veneer mills in Willamina and White City,

the Rogue Valley plywood mill in White City, and a plywood mill in Medford. Id. ¶ 5. The

Rogue Valley and Medford plywood mills produce parallel laminated veneer plywood used for

Boise Cascade’s EWP facility in White City. Id. Boise Cascade’s Western Oregon

manufacturing operations employ 717 workers, providing much-needed family-wage jobs, health

care benefits, and other benefits. Id.

       The Ranchero Timber Sale involves timber harvest, follow-up fuels treatments, and

planting activities on approximately 577 acres and will generate about 15.043 MMBF. Id. ¶¶ 12,

14. The Lodgepole Timber Sale involves timber harvest and follow-up fuels treatment on

approximately 460 acres and will generate about 11.219 MMBF. Id. ¶¶ 21, 23. Boise Cascade

will pay the government $4,988,766 for the Ranchero Timber Sale and $3,447,956 for the



3
 The Round Oak Project EA is available at,
https://eplanning.blm.gov/public_projects/nepa/1501198/20018787/250024906/Round_Oak_Proj
ect_EA.pdf.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 4
           Case 1:21-cv-00058-CL        Document 10       Filed 04/16/21      Page 6 of 20




Lodgepole Timber Sale, and this money will fund vital public services in Jackson County

pursuant to the governing statute, the O&C Act. Id. ¶¶ 13, 22; 43 U.S.C. § 2605(a).

       Timber Products and Boise Cascade have concrete interests in the Bear Grub and Round

Oak Projects that would be adversely affected if the 2020 BiOp was vacated or the timber sale

operations were delayed. This motion is timely, and the other parties do not adequately represent

Proposed Intervenors. Therefore, Proposed Intervenors should be granted intervention as of right

under Rule 24(a)(2). In the alternative, permissive intervention under Rule 24(b) should be

granted.

II.    ARGUMENT

       A.      Standards for Intervention.

       Pursuant to Fed. R. Civ. P. 24(a)(2) a person may intervene as a matter of right when: (1)

the applicant’s motion is timely; (2) the applicant asserts an interest relating to the property or

transaction which is the subject of the action; (3) the applicant is so situated that without

intervention, the disposition of the action may as a practical matter impair or impede its ability to

protect that interest; and (4) the applicant’s interest is not adequately represented by the existing

parties. Cnty. of Orange v. Air California, 799 F.2d 535 (9th Cir. 1986); United States v. City of

Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002); Wilderness Soc’y v. Forest Service, 630 F.3d

1173, 1179 (9th Cir. 2011) (en banc) (eliminating the “none but the federal defendant rule”).

Although the burden of establishing the elements for intervention is on the applicant, “the

requirements for intervention are broadly interpreted in favor of intervention.” Prete v.

Bradbury, 438 F.3d 949, 954 (9th Cir. 2006); United States v. Alisal Water Corp., 370 F.3d 915,

919 (9th Cir. 2004); Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 897

(9th Cir. 2011) (emphasizing that “the requirements [for intervention] are broadly interpreted in




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 5
         Case 1:21-cv-00058-CL          Document 10        Filed 04/16/21     Page 7 of 20




favor of intervention”); Wilderness Soc’y, 630 F.3d at 1179 (noting “a liberal policy in favor of

intervention serves both efficient resolution of issues and broadened access to the courts”

(internal quotation marks omitted)).

       Rule 24(a)(2) “does not require a specific legal or equitable interest.” Wilderness Soc’y,

630 F.3d at 1179. Rather, “[i]t is generally enough that the interest is protectable under some

law, and that there is a relationship between the legally protected interest and the claims at

issue.” Id. Moreover, an applicant’s interest in the litigation is sufficient for purposes of Rule

24 so long as “it will suffer a practical impairment of its interests as a result of the pending

litigation.” Id. The Ninth Circuit construes Rule 24(a) liberally in favor of potential intervenors.

Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001). The court is

“guided primarily by practical considerations, not technical distinctions.” Id. (internal quotation

marks omitted).

       In 2011, the Ninth Circuit, sitting en banc, abandoned its prior court-engrafted constraints

on intervention and acknowledged that a motion for intervention should be evaluated based

solely on Rule 24’s intervention factors. Wilderness Soc’y, 630 F.3d at 1173. The unanimous en

banc panel confirmed that an asserted interest need only relate to the “‘property or transaction

that is the subject of the action[,]’” and that it was improper to “focus[ ] on the underlying legal

claim instead of the property or transaction that is the subject of the lawsuit” in evaluating an

intervention motion. Id. at 1178 (quoting Rule 24(a)). “To determine whether putative

intervenors demonstrate the ‘significantly protectable’ interest necessary for intervention of right

. . . , the operative inquiry should be whether the ‘interest is protectable under some law’ and

whether ‘there is a relationship between the legally protected interest and the claims at issue.’”

Id. at 1180. As such, Rule 24(a)(2) does not require a prospective intervenor to be potentially




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 6
         Case 1:21-cv-00058-CL          Document 10        Filed 04/16/21     Page 8 of 20




liable to the plaintiffs “on the same grounds as the defendants.” Id. at 1178-79. It matters only

that the purchaser has interests that may be affected by this litigation.

        Under Fed. R. Civ. P. 24(b)(1)(B), the Court also has discretion to grant permissive

intervention to anyone who upon timely motion has a claim or defense that shares with the main

action a common question of law or fact. In exercising its discretion, the Court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights. Fed. R. Civ. P. 24(b)(3). Compared with intervention as of right, a district court has

broad discretion in deciding a motion for permissive intervention pursuant to Rule 24(b). See

generally Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1084, 1108-09, 1110-11 (9th Cir.

2002), abrogated in part on other grounds by Wilderness Soc’y, 630 F.3d at 1173. Thus, unlike

intervention as of right under Rule 24(a), permissive intervention has no protectable interest or

adequacy of representation requirements and “plainly dispenses with any requirement that the

intervenor shall have a direct personal or pecuniary interest in the subject of the litigation.” Id. at

1108 (internal quotation marks omitted).

       B.      Proposed Intervenors May Intervene as a Matter of Right.

       Both Timber Products and Boise Cascade satisfy all four intervention factors. Proposed

Intervenors’ motion is timely, there are protectable interests at stake, intervention is the only way

to protect that right, and those interests are not adequately represented by Federal Defendant.

Therefore, Proposed Intervenors may intervene as a matter of right.

               1.      The motion is timely.

       This motion is timely. In determining whether a motion to intervene is timely, district

courts weigh three factors: (1) the stage of the proceeding; (2) any prejudice to the other parties;

and (3) the reason for and length of any delay. Cnty. of Orange, 799 F.2d at 537. However,




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 7
         Case 1:21-cv-00058-CL          Document 10        Filed 04/16/21      Page 9 of 20




“[t]imeliness is a flexible concept” that is “left to the district court’s discretion.” Alisal Water

Corp., 370 F.3d at 921.

       Plaintiffs filed their Complaint three months ago on January 14, 2021. Compl. (ECF No.

1). Federal Defendant filed its answer earlier this month, on April 2, 2021 (ECF No. 9).

Proposed Intervenors have filed their motion to intervene shortly after Federal Defendant filed its

answer. Proposed Intervenors waited to file their motion to intervene after Boise Cascade was

awarded the contracts for the Ranchero and Lodgepole Timber Sale.

       Intervention at this stage of the litigation would not be prejudicial because no party has

engaged in any substantive proceedings at this time. See, e.g., Idaho Farm Bureau Fed’n v.

Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995) (holding that a motion to intervene was timely when

it “was filed at a very early stage, before any hearings or rulings on substantive matters”);

Citizens for Balanced Use, 647 F.3d at 897 (holding that a motion to intervene as of right was

timely when the applicants filed their motion less than three months after the complaint was filed

and less than two weeks after the answer was filed); United States v. Carpenter, 298 F.3d 1122,

1125 (9th Cir. 2002) (reversing denial of intervention where the proposed intervenors acted as

soon as they had notice a settlement was contrary to their interests); WildEarth Guardians v.

Hoover, No. 1:16-CV-65-M-DWM, 2016 WL 7388316, at *1 (D. Mont. Dec. 20, 2016) (finding

that the parties would not be prejudiced by intervention because the proposed intervenor was

able to follow briefing schedule already in place). Thus, the motion is timely.

               2.      Proposed Intervenors have significant protectable interests at stake
                       that relate to the subject matter of this litigation.

       Proposed Intervenors assert interests related to the subject of the proceeding. The Ninth

Circuit interprets Rule 24(a) “liberally” and its “review is ‘guided primarily by practical

considerations, not technical distinctions.’” Berg, 268 F.3d at 818 (quoting United States v.



MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 8
        Case 1:21-cv-00058-CL           Document 10       Filed 04/16/21      Page 10 of 20




Stringfellow, 783 F.2d 821, 826 (9th Cir. 1986)). The Ninth Circuit has also “rejected the notion

that Rule 24(a)(2) requires a specific legal or equitable interest.” Cnty. of Fresno v. Andrus, 622

F.2d 436, 438 (9th Cir. 1980); Wilderness Soc’y, 630 F.3d at 1179. Rather, the interest test is

“‘primarily a practical guide to disposing of lawsuits by involving as many apparently concerned

persons as is compatible with efficiency and due process.’” Cnty. of Fresno, 622 F.2d at 438

(quoting Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967)). As explained below, Proposed

Intervenors have protectable economic and property interests in their timber sale contracts to

implement a portion of the Bear Grub and Round Oak Projects, which are implicated by the

litigation. Plaintiffs are challenging the 2020 BiOp that analyzed the impacts of both projects on

the northern spotted owl and seek to vacate the 2020 BiOp and the Incidental Take Statement.

Compl. at 27-28 (Prayer for Relief, ECF No. 1).

        Timber Products was the high bidder for the Bear Grub Timber Sale, implementing the

commercial portion of the Bear Grub Project, and Boise Cascade was awarded the contracts for

the Ranchero and Lodgepole Timber Sales, implementing the commercial portions of the Round

Oak Project. Wuerfel Decl. ¶ 23; Nystrom Decl. ¶¶ 13, 22. “[I]nterests in property are the most

elementary type of right that Rule 24(a) is designed to protect.” 7C Wright & Miller, Fed. Prac.

& Proc. Civ. § 1908.1 (3d ed. 2007). A timber contract that will be affected by the outcome of

the litigation entitles the contractor to intervene as of right. “Contract rights are traditionally

protectable interests.” Berg, 268 F.3d at 820. Interests “in the nature of real or personal

property, contracts, or permits” are “plainly protectable” and “squarely in the class of interests

traditionally protected by law.” Sierra Club v. EPA, 995 F.2d 1478, 1482-83 (9th Cir. 1993).

        Courts have consistently determined that timber sale contracts constitute a sufficient

interest under Rule 24. See, e.g., Ctr. For Biological Diversity v. Gould, No. 1:15-CV-01329-




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 9
        Case 1:21-cv-00058-CL         Document 10       Filed 04/16/21     Page 11 of 20




WBS-GSA, 2015 WL 6951295, at *2 (E.D. Cal. Nov. 10, 2015); Bark v. Northrop, No. 3:13-

CV-01267-HZ, 2013 WL 6576306, at *3 (D. Or. Dec. 12, 2013); Sequoia ForestKeeper v. U.S.

Forest Serv., No. 1:07-CV-1690-LJO-DLB, 2008 WL 324013, at *3 (E.D. Cal. Feb. 5, 2008);

Sierra Club v. Espy, 18 F.3d 1202, 1207 (5th Cir. 1994) (reversing a district court’s denial of

intervention to timber purchaser associations that had “legally protectable property interest in

existing timber contracts”); Cascadia Wildlands v. Carlton, No. 6:16-CV-01095-JR, ECF No. 11

(D. Or. July 15, 2016) (granting a timber trade association’s motion to intervene in a case

challenging the Loafer Project on the Umpqua National Forest); Cascadia Wildlands v. U.S.

Forest Serv., No. 6:18-CV-00858-TC, ECF No. 20 (D. Or. Sept. 14, 2018) (Minute Order

granting timber purchasers’ intervention motion in case challenging the Quartz Project on the

Umpqua National Forest); Bark v. U.S. Forest Serv., No. 3:18-CV-01645-MO, ECF No. 14 (D.

Or. Nov. 15, 2018) (granting a timber company’s motion to intervene as the holder of a

stewardship contract implementing a project on the Mt. Hood National Forest). In addition, this

Court has held that the BLM’s declaration of a successful high bidder for a timber sale is a

sufficient “protectable interest” for purposes of intervention, even though a timber sale contract

had yet to be awarded. See Klamath Siskiyou Wildlands Ctr. v. United States Bureau of Land

Mgmt., No. 1:19-CV-02069-CL, 2020 WL 1052518, at *2 (D. Or. Mar. 4, 2020).

       Here, Boise Cascade was awarded the contracts for the Ranchero and Lodgepole Timber

Sales on April 14, 2021. Nystrom Decl. ¶¶ 13, 22. Timber Products, however, has not been

officially awarded the timber sale contract for the Bear Grub Timber Sale because the BLM is

still working on responding to administrative protests associated with that project.4 Under the



4
 The BLM issued new regulations that have eliminated the administrative protest process for
sales offered after January 19, 2021. 85 Fed. Reg. 82,359 (Dec. 18, 2020). For timber sales
associated with a forest management decision record issued after January 19, 2021, the forest


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 10
        Case 1:21-cv-00058-CL         Document 10        Filed 04/16/21     Page 12 of 20




BLM’s previous policy, upon denial of an administrative protest, the authorized officer may

proceed with implementation of the project decision (former 43 C.F.R. § 5003.3(f) (2020)),

typically referred to as “full force and effect,” and award the timber sale contract.5 Like in

Klamath Siskiyou Wildlands Ctr., Timber Products was the successful bidder of the timber sale

and will post the required performance bond to be legally entitled the award of the contract.

Wuerfel Decl. ¶¶ 23, 32. Timber Products anticipates that it will be awarded the contract in the

next two months. Id. ¶ 23. Accordingly, both Boise Cascade and Timber Products have

significant economic protectable interests to intervene as of right.

       In addition, Proposed Intervenors are depending on the timber generated from the two

projects to maintain their current operations. For Boise Cascade, both sales will collectively

generate 26.262 MMBF, which equates to 78 days of mill work at the White City veneer facility.

Nystrom Decl. ¶¶ 14, 23. After the volume is processed at the White City veneer facility, it will

be shipped to one of Boise Cascade’s plywood mills to be laid up into panels for its EWP mill

and the plywood market. Id. For Timber Products, the timber generated from the Bear Grub

Timber Sale accounts for approximately 25 percent of the company’s annual volume usage and

would be processed at four of its facilities, three of which are located in Southern Oregon.

Wuerfel Decl. ¶ 24. The volume from these sales will also supply additional jobs to the

community. Boise Cascade anticipates that it will subcontract with other companies to handle

different aspects of the sale, providing 33 additional jobs for each sale. Nystrom Decl. ¶¶ 14-18,

24-28. Timber Products also anticipates that it will subcontract with other companies to handle



management decision may, at the discretion of the BLM, go full force and effect when the
decision is issued. The decisions associated with the Bear Grub Project and Round Oak Project
were issued before January 19, 2021 and are subject to the administrative protest process.
5
  The BLM’s previous policy is available at https://www.blm.gov/sites/blm.gov/files/policies/im-
or-2008-084_Att1.pdf.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 11
        Case 1:21-cv-00058-CL          Document 10       Filed 04/16/21      Page 13 of 20




portions of the timber sale activities, providing approximately 39 additional jobs. Wuerfel Decl.

¶¶ 27-29.

       Finally, Proposed Intervenors have a broader economic interest in maintaining the supply

of public timber on the market. Meeting the declared ASQ on lands designated under the O&C

Act (O&C lands), helps ensure a steady, local supply for the local forest products infrastructure.

Wuerfel Decl. ¶ 33; Nystrom Decl. ¶ 31. The Decision Record for the Bear Grub Timber Sale

noted that the selected alternative would contribute to meeting the Medford SYU ASQ, helping

achieve the 40 percent variation allowed under the 2016 ROD/RMP for the combined ASQ for

Fiscal Years 2020 and 2021. Bear Grub Decision Record at 5-6.6 Similarly, the timber sales for

the Round Oak Project will help achieve the 40 percent variation allowed under the 2016

ROD/RMP. Round Oak FONSI at 8 (The combined effects of Alternative 4 . . . would be within

the 40% annual variation allowed for ASQ in the SWO RMP”).7 The commercial aspects of

these projects are keeping with the O&C Act’s requirement that “not less than the annual

sustained yield capacity when the same has been determined and declared, shall be sold annually,

or so much thereof as can be sold at reasonable prices on a normal market.” 43 U.S.C. § 2601.

Companies like Proposed Intervenors who use public timber have “a broader interest in any

litigation that might impede [their] ability to obtain timber from federal lands in the future.”

Gould, 2015 WL 6951295, at *2; accord Native Ecosystems Council v. Marten, No. 1:17-CV-

153-M-DWM, 2018 WL 2364293, at *2 (D. Mont. May 24, 2018). “Timber companies have

direct and substantial interests in a lawsuit aimed at halting logging or, at a minimum, reducing


6
  The Bear Grub Decision Record is available at
https://eplanning.blm.gov/public_projects/1501673/200337780/20027352/250033554/20200930
_DR_FINAL.pdf.
7
  The Round Oak Finding of No Significant Impact is available at
https://eplanning.blm.gov/public_projects/1501198/200333326/20023369/250029573/Round%2
0Oak%20FONSI_Final-signed.pdf.


MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 12
        Case 1:21-cv-00058-CL           Document 10       Filed 04/16/21     Page 14 of 20




the efficiency of their method of timber-cutting.” Kleissler v. U.S. Forest Serv., 157 F.3d 964,

972 (3rd Cir. 1998) (reversing denial of a motion to intervene by timber companies and groups);

see also Utahns for Better Transp. v. U.S. Dep’t of Transp., 295 F.3d 1111, 1115 (10th Cir.

2002) (holding that “[t]he threat of economic injury from the outcome of litigation undoubtedly

gives a petitioner the requisite interest”).

        The threat of this litigation to the timber supply supports Proposed Intervenors’ interest in

this litigation. The overall supply of timber will be affected by the outcome of this litigation—

approximately 38.3 MMBF. Wuerfel Decl. ¶ 21; Nystrom Decl. ¶¶ 14, 23. For companies like

Proposed Intervenors, the federal timber supply including timber from O&C lands, is crucial.

Wuerfel Decl. ¶ 33; Nystrom Decl. ¶ 31. Thus, Proposed Intervenors have a direct and

substantial interest in being able to harvest the timber offered through these projects, and a direct

and substantial interest in ensuring sufficient timber supply from the BLM generally.

                3.      The disposition of this case would impair Proposed Intervenors’
                        protectable interests.

        Proposed Intervenors’ interests in the Bear Grub and the Round Oak Projects will be

impaired absent intervention. “If an absentee would be substantially affected in a practical sense

by the determination made in an action, [it] should, as a general rule, be entitled to intervene.”

Berg, 268 F.3d at 822 (quoting Fed. R. Civ. P. 24 advisory committee’s notes). The third prong

of the intervention test often follows as a matter of course if the second prong is met. See, e.g.,

California ex rel. Lockyer v. United States, 450 F.3d 436, 442 (9th Cir. 2006) (“Having found

that appellants have a significant protectable interest, we have little difficulty concluding that the

disposition of this case may, as a practical matter, affect it.”); Sequoia ForestKeeper v. Watson,

No. 16-CV-01865-AWI-JLT, 2017 WL 4310257, at *2 (E.D. Cal. Sept. 28, 2017); Jackson v.

Abercrombie, 282 F.R.D. 507, 517 (D. Haw. 2012) (citing Cal. ex rel. Lockyer, 450 F.3d 436,



MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 13
        Case 1:21-cv-00058-CL           Document 10        Filed 04/16/21    Page 15 of 20




442 (9th Cir. 2006) (nothing that “[g]enerally, after determining that the applicant has a

protectable interest, courts have ‘little difficulty concluding’ that the disposition of the case may

affect such interest”).

        Here, the relief requested by plaintiffs would affect Proposed Intervenors interests.

Plaintiffs take issue with FWS’s conclusions that the timber sales associated with Bear Grub and

Round Oak Projects are not likely to jeopardize the continued existence of the northern spotted

owl or adversely modify its critical habitat. See generally Compl. (ECF No. 1). Plaintiffs

request that the 2020 BiOp and Incidental Take Statement be vacated and remanded to FWS.

Compl. (Prayer for Relief ¶¶ 2-6; ECF No. 1). Assuming this Court granted plaintiffs’ requested

relief, the BLM may suspend the projects while FWS prepares a new BiOp in accordance with

this Court’s order. Accordingly, an adverse decision would impact Proposed Intervenors’ ability

to implement the timber sale contracts and the only way for Proposed Intervenors to protect their

interests is by actively participating in this case and to present its respective defenses and unique

perspectives. Sequoia ForestKeeper v. La Price, No. 1:16-CV-0759-AWI-JLT, 2017 WL 56655,

at *1 (E.D. Cal. Jan. 4, 2017) (holding that the purchaser’s “protectable interests in the timber

contract would be impaired” because plaintiffs’ requested relief “would either entirely prevent or

restrict [the purchaser] from harvesting timber and acting fully on its contracts”); Watson, 2017

WL 4310257, at *3 (same). Because the relief requested would adversely affect their rights,

Proposed Intervenors have shown that the disposition of this action would as a practical matter

impair its interests and satisfies the third intervention factor.

                4.        Proposed Intervenors are not adequately represented by the Federal
                          Defendant.

        Finally, Proposed Intervenors are not adequately represented by FWS. A proposed

intervenor is adequately represented only if “(1) the interests of the existing parties are such that



MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 14
        Case 1:21-cv-00058-CL         Document 10        Filed 04/16/21     Page 16 of 20




they would undoubtedly make all of the non-party’s arguments; (2) the existing parties are

capable of and willing to make such arguments; and (3) the non-party would offer no necessary

element to the proceeding that existing parties would neglect.” Sw. Ctr. for Biological Diversity

v. Babbitt, 150 F.3d 1152, 1153-54 (9th Cir. 1998); see also Friant Water Auth. v. Jewell, 23

F.Supp.3d 1130, 1149 (E.D. Cal. 2014). The most important factor in assessing the adequacy of

representation is “how the interest compares with the interests of existing parties.” Citizens for

Balanced Use, 647 F.3d at 898. Intervention is also appropriate when the intervenor would

“likely offer important elements to the proceedings that the existing parties would likely

neglect.” Berg, 268 F.3d at 823. The burden of showing inadequate representation is “minimal.”

Araraki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (citing Trbovich v. United Mine

Workers, 404 U.S. 528, 538 n. 10 (1972)).

       The interests of Proposed Intervenors are certainly not represented by plaintiffs in this

case. Nor are they adequately represented by the Federal Defendant, as FWS has broader

interests than Proposed Intervenors. See, e.g., Forest Conservation Council v. U.S. Forest Serv.,

66 F.3d 1489, 1499 (9th Cir. 1995) (holding that the Forest Service “is required to represent a

broader view than the more narrow, parochial interest of [proposed intervenors] the State of

Arizona and Apache County”); La Price, 2017 WL 56655, at *1; Watson, 2017 WL 4310257, at

*3 (noting that the purchaser had met its “minimal burden” by showing that the federal

defendants’ interests were more focused on the “broad public interest” and not focused on the

economic interests of the purchaser in relation to the timber sale contracts). When the

government is the lead defendant, its representation of the public interest “may not be ‘identical

to the individual parochial interest’ of a particular group just because ‘both entities occupy the

same posture in the litigation.’” Citizens for Balanced Use, 647 F.3d at 899 (quoting WildEarth




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 15
        Case 1:21-cv-00058-CL          Document 10        Filed 04/16/21     Page 17 of 20




Guardians v. U.S. Forest Serv., 573 F.3d 992, 996 (10th Cir. 2009)). “Inadequate representation

is most likely to be found when the applicant asserts a personal interest that does not belong to

the general public.” Forest Conservation Council, 66 F.3d at 1499.

       Here, Proposed Intervenors have private, vested economic interests in this matter that

Federal Defendant does not share and cannot be expected to protect. Wuerfel Decl. ¶ 34;

Nystrom Decl. ¶ 32. Proposed Intervenors have concerns relating to maintaining employment at

their respective companies and for their third-party contractors that will implement portions of

the timber sale activities, which is not the focus of FWS’s concerns. Proposed Intervenors also

add important elements to this proceeding regarding the economic impact of the projects,

elements of public and private interest, and industry perspective and knowledge of forest

management.

       Nor does FWS adequately represent Proposed Intervenors’ interests simply because the

government will presumably defend the 2020 BiOp and Incidental Take Statement. “[M]erely

because parties share a general interest in the legality of a program or regulation does not mean

their particular interests coincide so that representation by the agency alone is justified.”

American Horse Protection v. Veneman, 200 F.R.D. 153, 159 (D.D.C. 2001). Similarly, in

Alliance for the Wild Rockies v. U.S. Forest Service., No. 1:15-CV-00193-EJL, 2016 WL

7626528, *2 (D. Idaho June 9, 2016), the district court granted project supporters’ request to

intervene. “The Federal Defendants’ interest is more broadly focused on complying with the

requirements of the applicable laws and regulations for management of the lands at issue. The

proposed interveners, on the other hand, would defend the Project more vigorously than the

Federal Defendants as they are parties with something to lose if this Project is not allowed to go

forward.” Id.




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 16
        Case 1:21-cv-00058-CL           Document 10        Filed 04/16/21      Page 18 of 20




        Proposed Intervenors have economic interests in the timber sale contracts which are

narrower than FWS’s broad interest in complying with the Endangered Species Act. This Court

would benefit from Proposed Intervenor in presenting their perspectives on both the legal and

factual issues in the case. This Court should grant intervention because Federal Defendant does

not have the same economic and silvicultural interests as Proposed Intervenors and does not

adequately represent those interests.

        In sum, the Court should grant intervention as of right because Proposed Intervenors’

motion is timely, there are protectable interests at stake, intervention is the only way to protect

that right, and those interests are not adequately represented by Federal Defendant.

        C.      Alternatively, the Court May Grant Permissive Intervention.

        District courts have broad discretion to grant permissive intervention. Fed. R. Civ. P.

24(b)(2). So long as an applicant’s motion is timely and its “claim or defense and the main

action have a question of law or fact in common,” a court may grant permissive intervention. As

timeliness is established, the sole issue for the court to consider is whether the proposed

intervenor “asserts a claim or defense in common with the main action.” Kootenai Tribe, 313

F.3d at 1110. In Kootenai Tribe, environmental groups were allowed to intervene under Rule

24(b) where they asserted “defenses of the Roadless Rule directly responsive to the claim for

injunction,” id. at 1110, along with “an interest in the use and enjoyment of roadless lands, and

in the conservation of roadless lands, in the national forest lands subject to the Roadless Rule . . . .”

Id. at 1110-11. Permissive intervention “is readily permitted” when proposed intervenors

demonstrate that “they have real economic stakes in the outcome and that the likelihood of future

harm to their interest is significant.” Alabama v. U.S. Army Corps of Eng’rs, 229 F.R.D. 669,




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 17
        Case 1:21-cv-00058-CL         Document 10        Filed 04/16/21     Page 19 of 20




675 (N.D. Ala. 2005). And permissive intervention is especially appropriate when “intervention

will contribute to the equitable resolution of this case.” Kootenai Tribe, 313 F.3d at 1111.

       Proposed Intervenors are seeking to participate in this case to defend the 2020 BiOp and

Incidental Take Statement. Proposed Intervenors assert defenses against the main action, which

share common questions of law and fact. The Court would benefit from hearing from Proposed

Intervenors about the legal issues since it is the purchasers of the timber sale contracts who will

suffer the most, if this Court were inclined to vacate the 2020 BiOp and Incidental Take

Statement. Accordingly, this Court should grant permissive intervention even if it denies

intervention as of right.

III.   CONCLUSION

       Proposed Intervenors Boise Cascade and Timber Products respectfully request that the

Court grant their Motion to Intervene as defendants in this case.

        Dated this 16th day of April, 2021.



                                              /s/ Sara Ghafouri
                                              Sara Ghafouri, Ore. Bar #111021
                                              Lawson E. Fite, Ore. Bar #055573
                                              American Forest Resource Council
                                              700 N.E. Multnomah, Suite 320
                                              Portland, Oregon 97232
                                              Telephone: (503) 222-9505
                                              Fax: (503) 222-3255
                                              Email: sghafouri@amforest.org
                                              Email: lfite@amforest.org

                                              Attorneys for Proposed Defendant-Intervenors




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 18
        Case 1:21-cv-00058-CL        Document 10        Filed 04/16/21     Page 20 of 20




                                CERTIFICATE OF SERVICE


       I, Sara Ghafouri, hereby certify that I, on April 16, 2021, I caused the foregoing to be

served upon counsel of record through the Court’s electronic service system.

       Dated this 16th day of April, 2021.


                                      /s/ Sara Ghafouri
                                          Sara Ghafouri




MOTION TO INTERVENE AND MEMORANDUM IN SUPPORT – Page 19
